Exhibit 10.1






AMENDMENT OF EXECUTIVE EMPLOYMENT AGREEMENT


This Amendment of Executive Employment Agreement is entered into as of May 14,
2013 by and between Centene Corporation, a Delaware corporation, together with
its successors and assigns permitted under this Agreement (“Employer”), and
Michael F. Neidorff (the “Executive”).


WHEREAS, the parties entered into that certain Executive Employment Agreement
dated as of November 8, 2004 (“Agreement”); and


WHEREAS, the parties desire to amend the Agreement in order to extend the
current term of the Agreement and to make various related changes to the
Agreement.


NOW THEREFORE, the parties hereto agree as follows:


1.Section 1(a) is amended so that the first sentence thereof reads as follows:


Subject to earlier termination as provided herein, Employer hereby agrees to
employ and continue in its employ the Executive, and the Executive hereby
accepts such employment and agrees to remain in the employ of Employer, for the
period commencing on the date hereof and ending on December 31, 2017.


2.Section 3 is amended to add a new subsection (i) to read as follows:


(i)    Extension Grant. On the date hereof, Executive shall be granted 30,000
restricted stock units of the Employer (“Extension RSU Grant”), payable only in
shares of Employer's stock. The Extension RSU Grant will vest and become
non-forfeitable on later of (I) the third anniversary of the date of grant or
(II) the date that the Executive has identified a successor Chief Executive
Officer of the Employer who has been approved by the Board (which approval shall
not be unreasonably withheld). Vested RSUs shall be converted into shares of
Employer's stock and distributed to Executive on the later of (i) the January 15
following the year in which the Executive's Date of Termination occurs, or (ii)
the date which is six (6) months after the Executive's Date of Termination.


3.Section 4(c)(i) is amended to delete subsection (8) thereof.


4.Section 5(d)(ii) is amended to read as follows:


(ii)    If the Date of Termination occurs on or before December 31, 2016, the
Executive shall be entitled to receive the product of (A) two (2) times (B) the
sum of his (I) then-current Base Salary plus (II) the maximum amount the
Executive could have earned as a Target Bonus for the year of termination if all
goals and targets for payment were achieved (the “Severance Amount”), payable in
cash in substantially equal installments pursuant to Employer's payroll
practices as in effect from time to time over 24 months. If the Date of
Termination occurs on or after January 1, 2017 and on or before December 31,
2017, the Severance Amount will be the product of (A) one (1) times (B) the sum
of his (I) then-current Base Salary plus (II) the maximum amount the Executive
could have earned as a Target Bonus for the year of termination if all goals and
targets for payment were achieved, which product will be multiplied by a
fraction, the numerator of which is the number of full and fractional months
remaining until December 31, 2017 (but not less than six (6), and the
denominator of which is twelve (12). The amount determined in the preceding
sentence shall be payable in cash in substantially equal installments pursuant
to the Employer's payroll practices as in effect from time to time over the
number of months used in the numerator in the preceding sentence.
Notwithstanding the foregoing, to the extent delay in payments under this
Section 5(d)(ii) is determined to be necessary to prevent the application of
and/or adverse tax consequences under Code Section 409A, then such payments
shall not commence until the date which is six (6) months after the date of the
Executive's “separation from service” as that term is defined in regulations or
other guidance issued under Code Section 409A;


--------------------------------------------------------------------------------




5.Section 6(c) is amended to read as follows:


(c)    If, for any reason, any part or all of the amounts payable to Executive
under this Agreement (or otherwise, if such amounts are in the nature of
compensation paid or payable by the Employer or any of its subsidiaries after
there has been a Change in Control) (collectively “Total Payments”) are deemed
to be “excess parachute payments” within the meaning of Section 280G(b)(1) of
the Code or any successor or similar provision, and would be subject to the
excise tax imposed by Section 4999 of the Code or any successor or similar
provision, such Total Payments shall be reduced to the extent necessary such
that no amounts paid or payable to Executive shall be deemed excess parachute
payments subject to excise tax under Section 4999 of the Code; provided,
however, that no such reduction shall occur if (i) the net amount of such Total
Payments as so reduced (and after subtracting the net amount of federal, state
and local income taxes on such reduced Total Payments) is less than (ii) the net
amount of such Total Payments without such reduction (but after subtracting the
net amount of federal, state and local income taxes on such unreduced Total
Payments and the amount of excise taxes to which the Executive would be subject
in respect of such unreduced Total Payments). All determinations required to be
made under this Section 6(c) and the assumptions to be utilized in arriving at
such determination shall be made by an independent, nationally recognized
accounting firm designated by the Employer (the “Auditor”). The Auditor shall
provide detailed supporting calculations to both the Employer and the Executive
within fifteen (15) business days of the receipt of notice from the Executive or
the Employer that there has been a Payment, or such earlier time as is requested
by the Employer. All fees and expenses of the Auditor shall be paid by the
Employer. All determinations made by the Auditor shall be binding upon the
Employer and the Executive.


6.The Agreement is affirmed, ratified and continued, as amended hereby.


IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first written above.




MICHAEL F. NEIDORFF
 
CENTENE CORPORATION
/s/ Michael F. Neidorff
 
By: /s/ Robert K. Ditmore
 
 
Its: Lead Director, Chairman Compensation Committee



